

Stock Transfer Agreement
(English Translation)



 
Party A: Transferor Information
Party B: Transferee Information
Name of Company
Shandong Zhouyuan Seed and
Nursery Co., Ltd. (SZSN.OB)
Zhou Jian
Contact Information
238 Jianxindong Street
Laizhou, Shandong Province
The People’s Republic of China
16 Tong Xin Lin North Road
Building 6, Unit 2, No. 3
Wu Hou District
Chengdu, Sichuan Province
The People’s Republic of China
Telephone
0535-2212279
610041
15902845785
Purchase Price
CNY 500,000
7,000,000 shares of common stock



A. Representations of the Parties:



 
1.
Party A represents to Party B that all information provided are true and
correct.

 
2.
Party B represents to Party A that the origin of the funds used to purchase the
Company’s stock is legal.

 
3.
Party B agrees to be bound by all applicable law and the terms of this
Agreement.

 
4.
Party B is aware of the risk associated with the investment contemplated by this
Agreement, and desires to purchase the Company’s common stock despite of the
risks involved.

 
B. Terms of the Agreement:



 
1.
Party A shall issue 7,000,000 shares of its common stock (the “Shares”) to Party
B.

 
2.
Party B agrees to accept the Shares.

 
3.
Within 30 business days of the execution of this Agreement, Party A shall
complete all transactions relating to the issuance of the Shares. Upon
completion of the transactions relating to the issuance of the Shares, Party A
shall deliver to Party B a certificate representing the Shares. In addition,
Party A guarantees that the issuance of the Shares are in compliance with U.S.
securities laws and that Party A will file all necessary reports regarding the
transaction with the U.S. Securities and Exchange Commission.

 
4.
This Agreement shall be executed in two copies and effective upon full execution
by both Parties.



Party A: Shandong Zhouyuan Seed and Nursery Co., Ltd
Party B: Zhou Jian

 
Representative: Wang Zhigang  
November 10, 2008
 
 
 

--------------------------------------------------------------------------------

 